FILED
                              NOT FOR PUBLICATION                           OCT 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL PULIDO-ROMERO,                             No. 13-70687

               Petitioner,                        Agency No. A073-859-319

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Miguel Pulido-Romero, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Pulido-Romero testified that a narcotics criminal threatened to kill Pulido-

Romero’s policeman brother and his brother’s family, and subsequently hired hit-

men who killed his brother. Substantial evidence supports the agency’s

determination that Pulido-Romero failed to establish he suffered harm rising to the

level of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009)

(requiring a showing that harm to others was “part of ‘a pattern of persecution

closely tied to’” petitioner himself); see also Nahrvani v. Gonzales, 399 F.3d 1148,

1153-54 (9th Cir. 2005) (vague threats did not compel finding of past persecution

where the petitioner never had a personal confrontation with the people threatening

him). Substantial evidence also supports the agency’s determinations that Pulido-

Romero failed to establish an objectively reasonable fear of future persecution.

See Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011) (upholding

BIA’s determination that petitioner failed to establish it was unreasonable to

relocate within Mexico). Thus, Pulido-Romero’s asylum claim fails.

      Because Pulido-Romero failed to meet the lower burden of proof for asylum,

his withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

                                          2                                      13-70687
      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Pulido-Romero failed to establish it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   13-70687